Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 11-14, the applicant asserts that “Applicant respectfully traverses the rejection on the basis that the combination of AGARWAL and LIVET does not teach or suggest all limitations of Claims 23, 30, 33, and 40… Claim 23 is submitted to be patentable over combination of AGARWAL, LIVET, and MIAO for at least these reasons, the allowance of which is respectfully requested.” Examine respectively disagrees.
The applicant further asserts that “However, AGARWAL does not disclose that the network access device transmits the random access response message that includes a single uplink grant. Further, AGARWAL fails to disclose any condition for transmitting the single uplink grant.
Thus, AGARWAL does not describe “... determining the number of uplink grants per RAPID as two or more uplink grants and ... determining the number of uplink grants per RAPID as one uplink grant,” as recited in amended Claim 23.” Examiner respectively disagrees.
As indicated in par. 52 of AGARWAL, “…a network access device may transmit a random access response message that includes a plurality of uplink grants (e.g., N uplink grants, where N is an integer greater than or equal to 2)…a network access device may transmit a random access response message that includes one or more uplink grants, with the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load or an estimated number of random access collisions…”, as indicated AGARWAL does teach transmit a random access response message that includes one uplink grant based on factors such as a network load or an estimated number of random access collisions and as further evidence by par. 51, “…The random access response message may include an uplink grant that a UE may use to transmit a first scheduled uplink transmission to the network access device…” and par. 166, “…The identified number of uplink grants may include at least one uplink grant (e.g., a single uplink grant or a plurality of uplink grants) associated with at least one transmission resource. The identified number of uplink grants may be based at least in part on a time-variable parameter…”. Therefore, AGARWAL teaches “when the load measure, determining the number of uplink grants per RAPID as one uplink grant”. Therefore, AGARWAL teaches ““... determining the number of uplink grants per RAPID as two or more uplink grants and ... determining the number of uplink grants per RAPID as one uplink grant,” as recited in amended Claim 23.
And as further indicated by par. 47 of MIAO, “…the first network device meets a preset condition, a response message sent by the first network device to the terminal device includes access information of another cell;… The basic response message includes… a UL grant… The preset condition may be that the first network device determines that a load quantity of the first network device exceeds a specified threshold…”, the network device transmits the response message includes the UL grant based on the load quantity exceeds a specified threshold, which would indicating the network device would able set and determine a threshold for the network load as condition for sending response message including UL grant. Therefore, MIAO would teach determine the load measure is above or equal to or below, to transmit UL grant. 
Therefore, given the suggestion of MIAO of using network load threshold as a condition for transmitting UL grant, one of ordinary skill in the art would implement a threshold for the network load in the system of AGARWAL for the network load with a threshold as a condition for transmit a random access response message that includes one uplink grant or two or more uplink grant to indicate collision. Therefore, the combination of MIAO with AGARWAL would teach “when the load measure is above the load threshold, determining the number of uplink grants per RAPID as two or more uplink grants; and when the load measure is equal to or below the load threshold, determining the number of uplink grants per RAPID as one uplink grant,” as recited in amended Claim 23.
Therefore, the combination of AGARWAL, LIVET, and MIAO would teach the claims.
The rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-25, 27-31, 33-35, 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGARWAL et al. (US 20170374686) in view of LIVET et al. (US 20040132441) and MIAO et al. (US 20190230718 with continuation of app. PCT/CN2016/101282 filed on 09/30/2016).

Regarding claims 23, 33, AGARWAL et al. (US 20170374686) teaches a method performed by a network node for transmitting uplink grants to a communications device, wherein the communications device operates in a service area served by the network node (fig. 2, UE and NETWORK ACCESS DEVICE), and wherein the method comprises: 
based on a load between the network node and the communications device, determining a number of uplink grants that are to be associated with a Random Access Preamble Identity (RAPID) of a PRACH preamble transmission received from the communications device (par. 52, different UEs that transmit messages including the same random access preamble at the same time…the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load), wherein the determining of the number of uplink grants per RAPID (par. 52) comprises:
when the load measure, determining the number of uplink grants per RAPID as two or more uplink grants (par. 52, To reduce the probability of collisions…transmit a random access response message that includes a plurality of uplink grants (e.g., N uplink grants, where N is an integer greater than or equal to 2)); and
when the load measure, determining the number of uplink grants per RAPID as one uplink grant (par. 52, a network access device may transmit a random access response message that includes one or more uplink grants, with the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load);
indicating the determined number to the communications device (par. 52); and 
transmitting the determined number of uplink grants to the communications device (par. 52).
However, AGARWAL does not explicitly teach based on a load measure on a Physical Random Access Channel (PRACH) in relation to a load threshold.
But, LIVET et al. (US 20040132441) in a similar or same field of endeavor teaches based on a load measure on a Physical Random Access Channel (PRACH) in relation to a load threshold (par. 35, he system load is determined based on the received power on PRACH).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIVET in the system of AGARWAL to determine the load.
The motivation would have been to provide the system with the ability to adapt to different traffics and different loads. 
However, AGARWAL does not explicitly teach when the load measure is above the load threshold; when the load measure is equal to or below the load threshold;
But, MIAO et al. (US 20190230718) in a similar or same field of endeavor teaches when the load measure is above the load threshold, to transmit UL grant (par. 47, load quantity exceeds a specific threshold); when the load measure is equal to or below the load threshold, to transmit UL grant (par. 47);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MIAO in the system of AGARWAL and LIVET to use the load threshold to determine the number of uplink grants.
The motivation would have been to provide the system with the ability to adapt to different traffics and different loads to grant resource for uplink. 


Regarding claims 24, 34, LIVET teaches the method of claim 23, further comprising at least one out of: determining the load measure on the PRACH (par. 35, the system load is determined based on the received power on PRACH); and 
receiving the load measure on the PRACH from the communications device or from another communications device operating in the service area (optional) (par. 35).

Regarding claims 25, 35, LIVET teaches the method of claim 24, wherein the determining of the load measure comprises one out of: 
determining a number of available PRACH occasions that are used for PRACH preamble transmissions to the network node, and determining the load measure based on a number of received PRACH preamble transmissions in relation to the number of available PRACH occasions (optional) (par. 35); 
determining a received power of a PRACH preamble transmission and determining the load measure as a function of the received power (par. 35, the system load is determined based on the received power on PRACH); 
determining a number of Random Accesses (RAs), determining a service causing the RAs, and determining the load measure as a predetermined percentage of the determined number of Ras (optional) (par. 35); 
determining a geographical distribution of communications devices operating within the service area and of different types of services in the service area served by the network node and determining the load measure as a function of the determined geographical distribution of the communications devices and of the different types of services (optional) (par. 35); 
determining a number of RAs as a function of a time of day and determining the load measure based on the determined number of RAs and on the time of the day (optional) (par. 35); and 
measuring received uplink radio channel quality for transmissions received on the PRACH, on a Physical Uplink Shared Channel (PUSCH), or on a Physical Uplink Control Channel (PUCCH), and determining the load measure based on the measured received uplink radio channel quality (par. 35, the system load is determined based on the received power on PRACH).

Regarding claims 27, 37, AGARWAL et al. (US 20170374686) teaches the method of claim 23, wherein the indicating of the number of uplink grants comprises one out of: 
indicating the number of uplink grants per RAPID in a Radio Resource Control (RRC) message transmitted to the communications device (par. 52, random access response message includes N uplink grants); 
indicating the number of uplink grants per RAPID in a Medium Access Control (MAC) Control Element (CE) transmitted to the communications device (optional); 
indicating the number of uplink grants per RAPID in a System Information Block (SIB) (optional) (par. 52); 
indicating the number of uplink grants per RAPID in a MAC sub-header, transmitted to the communications device (optional) (par. 52); and 
indicating the number of uplink grants per RAPID in Downlink Control Information (DCI) transmitted to the communications device (optional) (par. 52).

Regarding claims 28, 38, AGARWAL et al. (US 20170374686) teaches the method of claim 23, wherein the transmitting of the number of uplink grants to the communications device comprises at least one out of: 
transmitting, to the communications device, a single RA response message comprising the determined number of uplink grants (par. 52, transmit a random access response message that includes a plurality of uplink grants (e.g., N uplink grants, where N is an integer greater than or equal to 2)); and 
transmitting, to the communications device, a plurality of RA response messages for the RAPID, wherein each RA response message comprises an uplink grant for the RAPID and wherein the plurality of RA response messages is equal in number to the determined number of uplink grants (optional) (par. 52).

Regarding claim 29, 39, (optional) AGARWAL et al. (US 20170374686) teaches the method of claim 28, wherein the transmitting of the plurality of RA responses comprises one out of: 
transmitting the plurality of RA responses at different time instances within one RA response time window; and 
transmitting the plurality of RA responses multiplexed in one Medium Access Control Physical Data Unit (MAC PDU), whereby each one of the plurality of RA responses is transmitted in a respective MAC sub-header (par. 52, 60, In the user plane, communications at the bearer or Packet Data Convergence Protocol (PDCP) layer may be IP-based…A Medium Access Control (MAC) layer may perform priority handling and multiplexing of logical channels into transport channels).

Regarding claims 30, 40, AGARWAL et al. (US 20170374686) teaches a method performed by a communications device for assisting a network node in transmitting uplink grants to the communications device  (par. 52), wherein the communications device operates in a service area served by the network node (fig. 2, UE and Network Access Device), and wherein the method comprises: 
determining a load between the network node and the communications device  (par. 52, different UEs that transmit messages including the same random access preamble at the same time…the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load); 
transmitting the determined load measure to the network node (par. 52, 162);
receiving, from the network node, an indication indicating a number of uplink grants that are to be associated with a Random Access Preamble Identity (RAPID) of a PRACH preamble transmission transmitted from the communications device (par. 52, 166, different UEs that transmit messages including the same random access preamble at the same time…the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load),
wherein the number of uplink grants per RAPID is two or more uplink grants when the load measure (par. 52, To reduce the probability of collisions…transmit a random access response message that includes a plurality of uplink grants (e.g., N uplink grants, where N is an integer greater than or equal to 2)), and
wherein the number of uplink grants per RAPID is one uplink grant when the load measure (par. 52, a network access device may transmit a random access response message that includes one or more uplink grants, with the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load);
transmitting, to the network node, the PRACH preamble transmission having the RAPID (par. 51, 52, 157, 161, different UEs that transmit messages including the same random access preamble at the same time); and
receiving, from the network node, one or more of the determined number of uplink grants (par. 52, the number of uplink grants that are included in the random access response message being determined based at least in part on a time-variable parameter…the time-variable parameter may be based on factors such as a network load).
However, AGARWAL does not explicitly teach determining a load measure on a Physical Random Access Channel (PRACH).
But, LIVET et al. (US 20040132441) in a similar or same field of endeavor teaches a load measure on a Physical Random Access Channel (PRACH) (par. 35, he system load is determined based on the received power on PRACH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIVET in the system of AGARWAL to determine the load.
The motivation would have been to provide the system with the ability to adapt to different traffics and different loads. 
However, AGARWAL does not explicitly teach when the load measure is above the load threshold; when the load measure is equal to or below the load threshold;
But, MIAO et al. (US 20190230718) in a similar or same field of endeavor teaches when the load measure is above the load threshold, to transmit UL grant (par. 47, load quantity exceeds a specific threshold); when the load measure is equal to or below the load threshold, to transmit UL grant (par. 47);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MIAO in the system of AGARWAL and LIVET to use the load threshold to determine the number of uplink grants.
The motivation would have been to provide the system with the ability to adapt to different traffics and different loads to grant resource for uplink. 


Regarding claims 31, 41, LIVET teaches the method of claim 30, wherein the determining of the load measure on the PRACH comprises one or more out of: 
determining a number of PRACH preamble transmissions needed to complete a Random Access (RA), and determining the load measure based on the determined number of PRACH preamble transmissions (optional) (par. 35); 
determining a period of time between a first PRACH preamble transmission and a first message 3 (Msg3) transmission, and determining the load measure based on the determined period of time (optional) (par. 35); and 
determining a transmission power for a PRACH preamble transmission and determining the load measure based on the determined transmission power (par. 35, the system load is determined based on the received power on PRACH).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/30/2022